Opinion by
Porter, J.,
There having been filed of record in these cases an agreement of counsel that the judgments entered by this court in these cases should be the same as that entered in the case of the Commonwealth v. Frank R. Bilotta, appellant, at No. 47, October Term, 1915, in which an opinion has this day been filed, ante, p. 264, the specifications of error are dismissed.
The judgments are affirmed, and it is ordered that the defendants appear in the court below at such time as they may be there called and that they be by that court committed until they have complied with that part of the sentence which had not been performed at the time the appeal in each case was made a supersedeas.